Exhibit 10.2

 

SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (this “Agreement”) is entered into as of April 30,
2004, by and between Donald J. Edwards (“Edwards”) and First Acceptance
Corporation (f/k/a Liberté Investors Inc.), a Delaware corporation (the
“Company”).  The Company and Edwards are sometimes collectively referred to
herein as the “Parties” and individually as a “Party.”

 

WHEREAS, Edwards and the Company are parties to the Employment Agreement, dated
as of July 1, 2002 (the “Employment Agreement”), which sets forth the terms and
conditions of Edwards’ employment as President and Chief Executive Officer of
the Company;

 

WHEREAS, the Company granted Edwards options (the “Options”) to purchase
2,573,678 shares of its common stock, par value $.01 per share (“Common Stock”),
pursuant to the Nonqualified Stock Option Grant Agreement, dated July 9, 2003
(the “Option Grant Agreement”);

 

WHEREAS, the Company, USAH Merger Sub, Inc., a Delaware corporation and direct
wholly-owned subsidiary of the Company (“Merger Sub”), USAuto Holdings, Inc., a
Delaware corporation (“USAuto”), and the stockholders of USAuto are parties to
the Agreement and Plan of Merger, dated as of December 15, 2003 (the “Merger
Agreement”), pursuant to which USAuto will merge with and into Merger Sub upon
the terms and subject to the conditions set forth therein (the “Merger”); and

 

WHEREAS, upon the Merger becoming effective and pursuant to the terms and
conditions set forth in this Agreement, Edwards’ employment as an employee and
officer of the Company will terminate.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, the Parties agree as follows:

 


1.                                       SEPARATION AGREEMENTS.


 


(A)                                  SUBJECT TO THE TERMS AND CONDITIONS SET
FORTH IN THIS AGREEMENT, EDWARDS HEREBY RESIGNS, AND THE COMPANY ACCEPTS
EDWARDS’ RESIGNATION, FROM HIS POSITION AS PRESIDENT AND CHIEF EXECUTIVE OFFICER
OF THE COMPANY (THE “SEPARATION”).  SUCH SEPARATION SHALL BE DEEMED EFFECTIVE AS
OF THE CLOSING DATE (THE “SEPARATION DATE”).


 


(B)                                 IN CONNECTION WITH THE SEPARATION, AND IN
CONSIDERATION FOR THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THE GENERAL
RELEASE ATTACHED AS EXHIBIT A HERETO BY EDWARDS, THE COMPANY SHALL PROMPTLY PAY
TO EDWARDS ALL OF THE COMPENSATION CONTEMPLATED BY SECTION 5(D) OF THE
EMPLOYMENT AGREEMENT, WHICH COMPENSATION CONSISTS OF THE FOLLOWING: (I) ANY
UNPAID BASE SALARY (AS DEFINED IN THE EMPLOYMENT AGREEMENT) DUE TO EDWARDS FOR
ALL PERIODS PRIOR TO THE SEPARATION DATE; (II) EDWARDS’ ACCRUED PTO (AS DEFINED
IN THE EMPLOYMENT AGREEMENT); AND

 

--------------------------------------------------------------------------------


 


(III) A LUMP SUM AMOUNT EQUAL TO (X) THE PRESENT VALUE (BASED ON A RATE OF 4.75%
PER ANNUM) OF ALL REMAINING BASE SALARY OBLIGATIONS THROUGH THE END OF THE TERM
OF THE EMPLOYMENT AGREEMENT PLUS (Y) AN AMOUNT EQUAL TO THE HIGHER OF EDWARDS’
MOST RECENT ANNUAL BONUS OR TARGET BONUS AGREED UPON BY THE COMPANY’S BOARD OF
DIRECTORS FOR THE YEAR IN WHICH THE SEPARATION OCCURS.  THE COMPANY AND EDWARDS
AGREE THAT THE AMOUNT DESCRIBED IN CLAUSE (III) OF THE IMMEDIATELY PRECEDING
SENTENCE SHALL BE $1,659,000.  IN ADDITION, DURING THE PERIOD BEGINNING ON THE
DATE HEREOF AND ENDING ON JULY 1, 2007, THE COMPANY SHALL PROVIDE EDWARDS WITH
MEDICAL AND DENTAL INSURANCE COVERAGE FOR HIMSELF AND FOR HIS FAMILY ON TERMS
AND IN AMOUNTS CONSISTENT WITH THE MEDICAL AND DENTAL INSURANCE COVERAGE MADE
AVAILABLE TO THE COMPANY’S SENIOR MANAGEMENT.


 


(C)                                  AS A CONDITION TO THE SEPARATION, THE
COMPANY HEREBY ASSIGNS AND TRANSFERS TO EDWARDS CAPITAL, LLC (THE “NEW EDWARDS
ENTITY”), SUBJECT TO OBTAINING THE LANDLORD’S CONSENT, ALL OF THE COMPANY’S
RIGHTS, TITLE AND INTEREST IN AND UNDER THE LEASE FOR THE OFFICE SPACE LOCATED
AT 676 NORTH MICHIGAN AVENUE, SUITE 3300, CHICAGO, ILLINOIS 60611 (THE “CHICAGO
LEASE”) AND ALL FURNITURE, FIXTURES AND OTHER PERSONAL PROPERTY LOCATED THEREIN,
WHICH TRANSFER OF FURNITURE, FIXTURES AND OTHER PERSONAL PROPERTY SHALL BE MADE
PURSUANT TO A CUSTOMARY BILL OF SALE, AND THE NEW EDWARDS ENTITY HEREBY ASSUMES
ALL OF THE COMPANY’S OBLIGATIONS UNDER THE CHICAGO LEASE AND BECOMES ENTITLED TO
ALL OF THE COMPANY’S RIGHTS THEREUNDER.  IN FURTHER CONSIDERATION OF THE
SEPARATION AND, FOR THE BENEFIT OF THE COMPANY, THE EXECUTION AND DELIVERY BY
EDWARDS, AND THE EFFECTIVENESS OF, THE GENERAL RELEASE ATTACHED AS EXHIBIT A
HERETO, THE COMPANY SHALL REIMBURSE THE NEW EDWARDS ENTITY FOR ALL OBLIGATIONS
AND EXPENSES INCURRED BY THE NEW EDWARDS ENTITY UNDER THE CHICAGO LEASE (AS IN
EFFECT ON THE CLOSING DATE), INCLUDING THE OBLIGATIONS TO MAKE RENTAL PAYMENTS
THEREUNDER AND PAY THE EXPENSES AND REAL ESTATE TAXES SPECIFIED THEREIN
(COLLECTIVELY, THE “LEASE OBLIGATIONS”), AS AND WHEN SUCH LEASE OBLIGATIONS ARE
INCURRED BY THE NEW EDWARDS ENTITY THROUGH THE END OF THE TERM OF THE CHICAGO
LEASE (AS IN EFFECT ON THE CLOSING DATE).  THE COMPANY SHALL REIMBURSE THE NEW
EDWARDS ENTITY FOR PAYMENT OF THE LEASE OBLIGATIONS WITHIN 5 BUSINESS DAYS OF
RECEIPT OF WRITTEN NOTICE FROM THE NEW EDWARDS ENTITY REQUESTING SUCH
REIMBURSEMENT, WHICH NOTICE SHALL INCLUDE EVIDENCE OF PAYMENT BY THE NEW EDWARDS
ENTITY OF THE LEASE OBLIGATIONS WITH RESPECT TO WHICH THE NEW EDWARDS ENTITY IS
REQUESTING REIMBURSEMENT.


 


(D)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THE OPTION GRANT AGREEMENT, THE COMPANY AND EDWARDS AGREE THAT,
EFFECTIVE AS OF THE SEPARATION DATE, ALL OF THE OPTIONS GRANTED TO EDWARDS
PURSUANT TO THE OPTION GRANT AGREEMENT, INCLUDING ANY ADDITIONAL OPTIONS ISSUED
TO EDWARDS PURSUANT TO SECTION 12 OF THE OPTION GRANT AGREEMENT IN CONNECTION
WITH THE CONSUMMATION OF THE RIGHTS OFFERING (AS DEFINED BELOW), SHALL BECOME
FULLY VESTED AND EXERCISABLE FOR ALL PURPOSES UNDER THE OPTION GRANT AGREEMENT. 
IN ADDITION, THE COMPANY AND EDWARDS AGREE THAT, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THE OPTION GRANT AGREEMENT, EDWARDS SHALL BE ENTITLED TO
EXERCISE THE OPTIONS AT ANY TIME PRIOR TO 5 P.M. ON JULY 9, 2012.  THE COMPANY
AND EDWARDS FURTHER AGREE THAT EFFECTIVE IMMEDIATELY FOLLOWING THE CONSUMMATION
OF THE RIGHTS OFFERING AND THE ISSUANCE OF ADDITIONAL OPTIONS TO EDWARDS
PURSUANT TO SECTION 12 OF THE OPTION GRANT AGREEMENT IN CONNECTION THEREWITH,
SECTION 12 OF THE OPTION GRANT AGREEMENT SHALL BE OF NO FURTHER FORCE OR EFFECT,
THE OPTION GRANT AGREEMENT SHALL BE AMENDED BY DELETING SECTION 12 THEREFROM IN
ITS ENTIRETY AND EDWARDS SHALL NO LONGER BE ENTITLED TO ISSUANCES OF ADDITIONAL
OPTIONS IN CONNECTION WITH FUTURE OFFERINGS OF THE COMPANY’S EQUITY SECURITIES. 
THE TERM “RIGHTS OFFERING” AS USED HEREIN MEANS THE GRANT BY THE COMPANY TO ITS

 

2

--------------------------------------------------------------------------------


 


STOCKHOLDERS OF THE RIGHT TO ACQUIRE UP TO 12,500,000 SHARES OF ITS COMMON
STOCK, AT AN OFFERING PRICE PER SHARE THAT WILL RESULT IN THE COMPANY REALIZING
AT LEAST $50,000,000 IN GROSS PROCEEDS FROM SUCH OFFERING AND THE ISSUANCE OF
SUCH COMMON STOCK PURSUANT THERETO IN ORDER TO FINANCE A PORTION OF
CONSIDERATION TO BE PAID IN CONNECTION WITH THE MERGER AND ANY TRANSACTIONS OR
OTHER ACTIONS TAKEN IN FURTHERANCE OR A RESULT THEREOF.


 


(E)                                  IN CONSIDERATION OF THE AGREEMENTS SET
FORTH IN THIS SECTION 1, EDWARDS AGREES TO EXECUTE THE GENERAL RELEASE ATTACHED
AS EXHIBIT A HERETO.


 


2.                                       SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE COMPANY AND ITS
AFFILIATES, SUCCESSORS AND ASSIGNS AND SHALL BE BINDING UPON AND INURE TO THE
BENEFIT OF EDWARDS AND HIS LEGAL REPRESENTATIVES AND ASSIGNS.


 


3.                                       MODIFICATION OR WAIVER.  NO AMENDMENT,
MODIFICATION OR WAIVER OF THIS AGREEMENT SHALL BE BINDING OR EFFECTIVE FOR ANY
PURPOSE UNLESS IT IS MADE IN A WRITING SIGNED BY THE PARTY AGAINST WHOM
ENFORCEMENT OF SUCH AMENDMENT, MODIFICATION OR WAIVER IS SOUGHT.  NO COURSE OF
DEALING BETWEEN THE PARTIES TO THIS AGREEMENT SHALL BE DEEMED TO AFFECT OR TO
MODIFY, AMEND OR DISCHARGE ANY PROVISION OR TERM OF THIS AGREEMENT.  NO DELAY ON
THE PART OF THE COMPANY OR EDWARDS IN THE EXERCISE OF ANY OF THEIR RESPECTIVE
RIGHTS OR REMEDIES SHALL OPERATE AS A WAIVER THEREOF, AND NO SINGLE OR PARTIAL
EXERCISE BY THE COMPANY OR EDWARDS OF ANY SUCH RIGHT OR REMEDY SHALL PRECLUDE
OTHER OR FURTHER EXERCISES THEREOF.  A WAIVER OF RIGHT OR REMEDY ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO OR WAIVER OF ANY SUCH RIGHT OR
REMEDY ON ANY OTHER OCCASION.


 


4.                                       GOVERNING LAW.  ALL ISSUES AND
QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION
OF THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF ILLINOIS, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS (WHETHER OF THE STATE OF ILLINOIS OR ANY
OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF ILLINOIS.


 


5.                                       SEVERABILITY.  WHENEVER POSSIBLE EACH
PROVISION AND TERM OF THIS AGREEMENT SHALL BE INTERPRETED IN SUCH MANNER AS TO
BE EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OR TERM OF
THIS AGREEMENT SHALL BE HELD TO BE PROHIBITED BY OR INVALID UNDER SUCH
APPLICABLE LAW, THEN SUCH PROVISION OR TERM SHALL BE INEFFECTIVE ONLY TO THE
EXTENT OF SUCH PROHIBITION OR INVALIDITY, WITHOUT INVALIDATING OR AFFECTING IN
ANY MANNER WHATSOEVER THE REMAINDER OF SUCH PROVISION OR TERM OR THE REMAINING
PROVISIONS OR TERMS OF THIS AGREEMENT.


 


6.                                       NO STRICT CONSTRUCTION.  THE LANGUAGE
USED IN THIS AGREEMENT SHALL BE DEEMED TO BE THE LANGUAGE CHOSEN BY THE PARTIES
HERETO TO EXPRESS THEIR MUTUAL INTENT, AND NO RULE OF STRICT CONSTRUCTION SHALL
BE APPLIED AGAINST ANY PARTY.


 


7.                                       NOTICE.  ALL NOTICES AND OTHER
COMMUNICATIONS HEREUNDER SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN (A)
ON THE DATE OF DELIVERY IF DELIVERED PERSONALLY, OR UPON CONFIRMATION OF RECEIPT
IF DELIVERED BY TELECOPY OR FACSIMILE (BUT ONLY IF A COPY OF SUCH TELECOPY OR
FACSIMILE IS DELIVERED TO THE RECIPIENT BY A RECOGNIZED NEXT-DAY COURIER
SERVICE), (B) ON THE FIRST BUSINESS DAY FOLLOWING THE DATE OF DISPATCH IF
DELIVERED BY A RECOGNIZED NEXT-DAY

 

3

--------------------------------------------------------------------------------


 


COURIER SERVICE OR (C) ON THE FIFTH BUSINESS DAY FOLLOWING THE DATE OF MAILING
IF DELIVERED BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID.  ALL NOTICES HEREUNDER SHALL BE DELIVERED AS SET FORTH BELOW, OR
PURSUANT TO SUCH OTHER INSTRUCTIONS AS HAVE BEEN PREVIOUSLY DESIGNATED IN
WRITING TO THE PARTY SENDING SUCH NOTICE BY THE PARTY TO RECEIVE SUCH NOTICE:

 

The Company:

 

First Acceptance Corporation
3813 Green Hills Village Drive
Nashville, Tennessee 37215 Fax:
(615) 844-2898
Attention:  Stephen J. Harrison

 

Edwards:

 

Donald J. Edwards
676 North Michigan Avenue,
Suite 3300
Chicago, Illinois 60611
Fax: (312) 327-4525

 


8.                                       CAPTIONS.  THE CAPTIONS USED IN THIS
AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND DO NOT CONSTITUTE A PART OF
THIS AGREEMENT AND SHALL NOT BE DEEMED TO LIMIT, CHARACTERIZE OR IN ANY WAY
AFFECT ANY PROVISION OF THIS AGREEMENT, AND ALL PROVISIONS OF THIS AGREEMENT
SHALL BE ENFORCED AND CONSTRUED AS IF NO CAPTION HAD BEEN USED IN THIS
AGREEMENT.


 


9.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS, ANY ONE OF WHICH NEED NOT CONTAIN THE SIGNATURES OF
MORE THAN ONE PARTY, BUT ALL SUCH COUNTERPARTS TAKEN TOGETHER SHALL CONSTITUTE
ONE AND THE SAME INSTRUMENT.


 

*    *    *    *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Separation Agreement as
of the date first above written.

 

 

 

FIRST ACCEPTANCE CORPORATION

 

 

 

 

 

 

 

/s/ Ellen V. Billings

 

By:

Ellen V. Billings

 

Its:

Vice President and Controller,
Secretary and Treasurer

 

 

 

 

 

 

 

/s/ Donald J. Edwards

 

Donald J. Edwards

 

--------------------------------------------------------------------------------


 

Exhibit A

 

GENERAL RELEASE

 

I, Donald J. Edwards, in consideration of and subject to the performance by
First Acceptance Corporation, a Delaware corporation (together with its
Subsidiaries, the “Company”), of its material obligations under the Separation
Agreement, dated as of April 30, 2004 (the “Agreement”), do hereby release and
forever discharge as of the date hereof the Company and all present and former
directors, officers, agents, representatives, employees, successors and assigns
of the Company and its direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below.

 

1.                                       I understand that any payments or
benefits paid or granted to me under Section 1 of the Agreement represent, in
part, consideration for signing this General Release and are not salary, wages
or benefits to which I was already entitled. I understand and agree that I will
not receive the payments and benefits specified in Section 1 of the Agreement
unless I execute this General Release and do not revoke this General Release
within the time period permitted hereafter or breach this General Release.

 

2.                                       Except as provided in paragraph 4 below
and except for any Claims (as defined below) arising out of the Agreement, I
knowingly and voluntarily release and forever discharge the Company and the
other Released Parties from any and all claims, controversies, actions, causes
of action, cross-claims, counter-claims, demands, debts, compensatory damages,
liquidated damages, punitive or exemplary damages, other damages, claims for
costs and attorneys’ fees, or liabilities of any nature whatsoever in law and in
equity, both past and present (through the date of this General Release) and
whether known or unknown, suspected, or claimed against the Company or any of
the Released Parties which I, my spouse, or any of my heirs, executors,
administrators or assigns, may have, which arise out of or are connected with my
employment with, or my separation from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Civil Rights Act of 1866, as amended; the Worker Adjustment Retraining
and Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or under any other federal, state or local civil or
human rights law, or under any other local, state, or federal law, regulation or
ordinance; or under any public policy, contract or tort, or under common law; or
arising under any policies, practices or procedures of the Company; or any claim
for wrongful discharge, breach of contract, infliction of emotional distress,
defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).

 

--------------------------------------------------------------------------------


 

3.                                       I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action or other
matter covered by paragraph 2 above.

 

4.                                       I agree that this General Release does
not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release.  I acknowledge and agree that my separation from
employment with the Company in compliance with the terms of the Agreement shall
not serve as the basis for any claim or action (including, without limitation,
any claim under the Age Discrimination in Employment Act of 1967).

 

5.                                       In signing this General Release, I
acknowledge and intend that it shall be effective as a bar to each and every one
of the Claims hereinabove mentioned or implied.  I expressly consent that this
General Release shall be given full force and effect according to each and all
of its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied.  I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement.  I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims.  I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 hereof as of
the execution of this General Release.

 

6.                                       I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.

 

7.                                       I agree that I will forfeit all amounts
payable by the Company pursuant to Section 1 of the Agreement if I challenge the
validity of this General Release. I also agree that if I violate this General
Release by suing the Company or the other Released Parties, I will pay all costs
and expenses of defending against the suit incurred by the Released Parties,
including reasonable attorneys’ fees, and return all payments received by me
pursuant to Section 1 the Agreement.

 

8.                                       I agree to reasonably cooperate with
the Company in any internal investigation or administrative, regulatory or
judicial proceeding.  I understand and agree that my cooperation may include,
but not be limited to, making myself available to the Company upon reasonable
notice for interviews and factual investigations; appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process; volunteering to the Company pertinent information; and turning over to
the Company all relevant documents which are or may come into my possession all
at times and on schedules that are reasonably consistent with my other permitted
activities and commitments. I understand that in the event the Company asks for
my cooperation in

 

2

--------------------------------------------------------------------------------


 

accordance with this provision, the Company will reimburse me solely for
reasonable travel expenses, including lodging and meals, upon my submission of
receipts.

 

9.                                       Notwithstanding anything in this
General Release to the contrary, this General Release shall not relinquish,
diminish, or in any way affect any rights or claims arising out of any breach by
the Company or by any Released Party of the Agreement.

 

10.                                 Whenever possible, each provision of this
General Release shall be interpreted in, such manner as to be effective and
valid under applicable law, but if any provision of this General Release is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

 

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

1.                                      I HAVE READ IT CAREFULLY;

 

2.                                      I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED; TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963; THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;

 

3.                                      I VOLUNTARILY CONSENT TO EVERYTHING IN
IT;

 

4.                                      I HAVE BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND HAVE DONE SO, OR, AFTER CAREFUL READING AND
CONSIDERATION, I HAVE CHOSEN NOT TO DO SO OF MY OWN VOLITION;

 

5.                                      I HAVE HAD AT LEAST 21 DAYS FROM THE
DATE OF MY RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON APRIL 8,
2004 TO CONSIDER IT AND THE CHANGES MADE SINCE THE APRIL 8, 2004 VERSION OF THIS
RELEASE ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;

 

6.                                      THE CHANGES TO THE AGREEMENT SINCE
APRIL 8, 2004 EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST;

 

7.                                      I UNDERSTAND THAT I HAVE SEVEN DAYS
AFTER THE EXECUTION OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT
BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;

 

3

--------------------------------------------------------------------------------


 

8.                                      I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

 

9.                                      I AGREE THAT THE PROVISIONS OF THIS
GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN
INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND
BY ME.

 

 

DATE: April 30, 2004

/s/ Donald J. Edwards

 

Donald J. Edwards

 

4

--------------------------------------------------------------------------------